Citation Nr: 1244064	
Decision Date: 12/28/12    Archive Date: 12/31/12

DOCKET NO.  05-38 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD). 

2.  Entitlement to service connection for depression and anxiety.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for tinnitus. 

5.  Entitlement to service connection for a right leg disability, to include a shortened right leg.

6.  Entitlement to service connection for an eye disability.

7.  Entitlement to service connection for residuals of a back injury. 

8.  Entitlement to service connection for a right hand disability.

9.  Entitlement to service connection for sinusitis. 

10.  Entitlement to service connection for a viral infection. 

11.  Entitlement to service connection for a heart disability, to include mitral valve syndrome. 

12.  Entitlement to service connection for flat feet.  

13.  Entitlement to service connection for a jaw disorder, to include prognathism and temporomandibular joint disease (TMJ).  

14.  Entitlement to an increased rating for a fracture of the right ulna, currently evaluated as 10 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran had active service from July 1975 to December 1984.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. 

The Veteran testified at a Travel Board hearing in April 2010 before a Veterans Law Judge (VLJ).  A transcript of the hearing is of record.

In June 2010, the Board remanded the case to the agency of original jurisdiction (AOJ) for additional development.  The matters have been returned to the Board for further appellate review.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran testified at a Travel Board hearing in April 2010 before a VLJ who is no longer employed at the Board.  In September 2012, he was notified of this and of his right to another hearing under 38 C.F.R. § 19.3(b) (2012).  In correspondence received that same month, the Veteran expressed a desire for a new hearing before a VLJ sitting at his local RO.  The Veteran has a right to the requested hearing and it must be scheduled.  See 38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. §§ 19.75, 19.76, 20.703, 20.704 (2012). 

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a hearing before a VLJ, in accordance with his request.  A copy of the notice to the Veteran of the scheduling of the hearing should be placed in the record.  After the hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board for appellate review. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
D. JOHNSON
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


